                     EXHIBIT B




Case 3:20-cv-00165 Document 25-2 Filed 04/27/20 Page 1 of 3 PageID #: 253
            CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

       Sheet Metal Workers Local No. 33, Cleveland District, Pension Fund (“Plaintiff’)
declares:
       1.      Plaintiff has reviewed a complaint and authorized its filing. Plaintiff has
authorized the filing of a motion for appointment as lead plaintiff.
       2.      Plaintiff did not acquire the security that is the subject of this action at the
direction of plaintiffs counsel or in order to participate in this private action or any other
litigation under the federal securities laws.
       3.      Plaintiff is willing to serve as a representative party on behalf of the class,
including providing testimony at deposition and trial, if necessary.
       4.      Plaintiff has made the following transaction(s) during the Class Period in
the securities that are the subject of this action:
Security                 Transaction             Date                    Price Per Share
                                  See attached Schedule A.

       5.      Plaintiff has not sought to serve or served as a representative party in a
class action that was filed under the federal securities laws within the three-year period
prior to the date of this Certification except as detailed below:
                                             None.
       6.      Plaintiff will not accept any payment for serving as a representative party
on behalf of the class beyond the Plaintiffs pro rata share of any recovery, except such
reasonable costs and expenses (including lost wages) directly relating to the
representation of the class as ordered or approved by the court.
       I declare under penalty of perjury that the foregoing is true and correct. Executed
this y___day of April, 2020.
                                             Sheet Metal Workers Local No. 33, Cleveland
                                             District, Pension Fund

                                             By:      ras/veo
                                             Its:     Sccrc+Qfu                  Rensjoio

                                                                                  TIV1TY HEALTH



Case 3:20-cv-00165 Document 25-2 Filed 04/27/20 Page 2 of 3 PageID #: 254
                                                  SCHEDULE A

                                         SECURITIES TRANSACTIONS

                             Stock

                             Date                       Amount of
                           Acquired                   Shares Acquired   Price

                          03/20/2019                        251         $17.34
                          03/26/2019                        368         $16.98
                          05/09/2019                        550         $21.26
                          05/10/2019                        438         $19.56
                          06/28/2019                        202         $16.47
                          07/23/2019                        490         $15.36
                          08/28/2019                         12         $17.22
                          11/21/2019                         60         $20.78
                          12/09/2019                        274         $20.34
                          12/10/2019                        212         $19.56
                          12/16/2019                        210         $19.56

Prices listed are rounded up to two decimal places.




   Case 3:20-cv-00165 Document 25-2 Filed 04/27/20 Page 3 of 3 PageID #: 255
